Citation Nr: 0706490	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  06-21 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
claudication of the right lower extremity, as secondary to 
service-connected traumatic arthritis of the right knee.

2.  Entitlement to a compensable disability rating for 
pulmonary tuberculosis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

REMAND

The veteran served on active duty from October 1952 to August 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2004 and August 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

The veteran submitted his notice of disagreement (NOD) in 
this case in August 2005.  At that time he stated that he 
wanted to meet with the Board of Veterans' Appeals.  

The veteran's representative submitted the substantive appeal 
in June 2006.  The representative annotated the VA Form 9 
that the veteran did not "wish to have any type of 
hearing."  The veteran did not sign the Form 9.

The veteran's case was certified on appeal to the Board in 
August 2006.  

The veteran's representative submitted a motion to remand the 
case for a Travel Board hearing in January 2007.  The motion 
explained that the veteran never intended to withdraw his 
request for the hearing requested in his NOD of August 2005.  
The veteran had confirmed with the representative his desires 
for a Travel Board hearing.

The Board notes that 38 C.F.R. § 20.1304(a) (2006) provides 
for a 90-day period when a veteran can request, inter alia, a 
hearing after his case has been certified on appeal.  If a 
request is made after the 90 days, good cause must be shown.  
38 C.F.R. § 20.1304(b).

In this case, the veteran's motion for a hearing is clearly 
beyond the 90 days.  However, the veteran has demonstrated 
good cause in that he never intended to withdraw his request 
for a hearing and the local representative acted without 
approval from the veteran.

In light of the foregoing the case must be REMANDED for the 
following:

The veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge.  He and his representative should 
be given an opportunity to prepare

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



